Citation Nr: 1641701	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the lumbar spine, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In September 2015, the claim was remanded for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's disorder of the lumbar spine, diagnosed as degenerative disc disease, is etiologically related to active duty service. Any arthritis was first shown years after service.

2. The preponderance of the evidence is against a finding that a disorder of the lumbar spine is etiologically related to active duty service, to include as caused by or made worse by service-connected disabilities.

3. The preponderance of the evidence is against a finding that a right foot disability, diagnosed as metatarsalgia, is etiologically related to active duty service, to include as caused by or made worse by service-connected disabilities.  Any arthritis was first shown years post-service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a disorder of the lumbar spine, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2015).

2. The criteria for entitlement to service connection for a right foot disability, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. The Board notes that a formal finding of unavailability was issued in May 2013 regarding the VA medical records from Philadelphia for the period of 1976 through 1979.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's September 2015 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in May 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's September 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Spine

The Veteran appeals the denial of entitlement to service connection for a disorder of the lumbar spine. He contends that his lumbar spine disorder manifested in service and/or is secondary to his service-connected disabilities. The Veteran is currently service-connected for left trochanter bursitis with degenerative changes, degenerative joint disease of the left and right knees, left knee instability, hearing loss, and tinnitus. After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim. 

The Board acknowledges that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, and osteoarthritis, which is considered a chronic disease. See 38 C.F.R. § 3.309(a). He has received VA treatment and therapy for these disorders.

A review of the Veteran's service treatment records reveals one report for "back trouble" in July 1975, which was diagnosed as "low back pain, pulled muscle." The Veteran's spine was reported as normal on separation examination in February 1976 and he denied recurrent back pain.

The Veteran contends that he received VA treatment for his back soon after he was discharged from service in 1976. However, a May 2013 formal finding of unavailability indicates that the earliest available VA treatment records from 1979, nearly 3 years after discharge. The Board notes that it appears the Veteran was first diagnosed with degenerative disc disease of the lumbar spine around 1995.

The Board observes a January 2005 VA record indicates that the Veteran sustained a work-related low back injury in 1995. The physician suggested that the Veteran's recent low back exacerbation was related to an old on-the-job injury.

The Veteran first underwent a VA examination for his back in February 2009. Diagnosis was lumbar degenerative joint disease. The examiner stated that there was no objective evidence that mild knee arthritis contributed to his current low back arthritis and that it was likely a result of normal age-related and body habitus changes.

In December 2011, the Veteran testified that he first received VA treatment for his back in Philadelphia sometime in the late 1970s to the early 1980s and that it has worsened over time. He complained of back pain and difficulty walking as well.

The Veteran was afforded another VA examination for his back in August 2012. The Veteran reported that he first injured his back in 1976 after falling off of a tank. He stated that he re-injured his back while lifting heavy bags at work in 1995. The Veteran complained of severe and chronic low back pain. The examiner noted that the Veteran uses a back brace for additional support. The Veteran was diagnosed with degenerative disc disease. After a review of the Veteran's claims file, the examiner determined that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness, nor was it proximately due to or aggravated by his service-connected bilateral knee arthritis. The examiner reported that knee arthritis does not cause degenerative disc disease of the lumbar spine. The examiner further explained that the only service treatment record referring to a back injury was in July 1975, but this reported injury "would not be expected to result in a chronic low back condition or residuals." The examiner also explained that degenerative disc disease of the lumbar spine is a "result of normal aging process of the spine and in this patient it is most likely related to his significantly high body weight." 

Pursuant to the Board's remand, an addendum report to the August 2012 opinion was obtained in March 2016. After another review of the Veteran's claims file, the same examiner determined that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by his service-connected left trochanter bursitis with degenerative changes. In support, the examiner stated that "such causality cannot be explained with known neuroanatomic principles and with the available objective evidence. There is no published literature with Level 1 or Level 2 evidence documenting and confirming this type of causation." 

As an initial matter, the Board notes that there is no evidence showing that the Veteran's lumbar spine disorder, diagnosed as degenerative disc disease, was compensably disabling within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). Although the Veteran reports having received VA treatment for his back soon after discharge, no VA treatment records are available until 1979. Additionally, it appears that the earliest date that the Veteran was diagnosed with degenerative or traumatic arthritis of the lumbar spine was around 1995, nearly 20 years after service. Thus, there is no evidence of a continuity of symptomatology since service, nor is there other showing that the degenerative disc disease is related to service. Walker, 708 F.3d at 1338-40.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's lumbar spine disorder was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected disabilities. The Board finds the reasoning of the VA examiners highly probative as each indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding his lumbar disorder and onset. The August 2012 examiner indicated that degenerative disc disease of the lumbar spine was not the result of, nor was it aggravated by his service-connected bilateral knee arthritis. Instead, the examiner suggested that the Veteran's back condition could be attributed to the his high body weight and that his degenerative disc disease is the result of the normal aging process. Moreover, the same March 2016 examiner found that the Veteran's lumbar spine disorder was not caused or aggravated by his service-connected left trochanter bursitis with degenerative changes because such causality could not be explained with the available medical evidence and known medical principles. 

In sum, the most probative evidence of record is against showing that the Veteran's lumbar disorder is related to service or his service-connected disabilities. In making this decision the Board notes that the Veteran is competent to report back problems and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's back problems started while in service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's lumbar spine disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

Right Foot

The Veteran also appeals the denial of entitlement to service connection for a right foot disability. He contends that his right foot disability manifested in service and/or is secondary to his service-connected disabilities. As discussed above, the Veteran is currently service-connected for left trochanter bursitis with degenerative changes, degenerative joint disease of the left and right knees, left knee instability, hearing loss, and tinnitus. After weighing the evidence, the Board again concludes that the more probative evidence is against the Veteran's claim. 

The Board acknowledges that the Veteran has been diagnosed with metatarsalgia of the right foot. He has received VA treatment and therapy for this disorder.

Service records do not document treatment for a chronic right foot disorder.  On examination for separation in February 1976, the Veteran's feet were reported as normal on clinical evaluation and he denied any foot trouble.  

The Board observes a July 2008 podiatry note, which includes an assessment of plantar fasciitis, spur right foot; and foot pain (biomechanical/low back etiology).  

The Veteran underwent a VA examination in February 2009. Diagnosis was metatarsalgia and the examiner stated there was no evidence that the Veteran's mild knee arthritis contributed to his foot pain.  

In December 2011, the Veteran testified that he was experiencing knee, back, and foot pain and that these problems were causing him to put more weight on his feet. He claimed that shoe inserts helped with his foot pain, but he still has trouble walking and that his condition has gotten worse over time.

The Veteran was provided another VA examination for his feet in August 2012. The Veteran reported that his podiatrist suggested that he should submit a claim for his feet since he is service connected for arthritis and there is a chance that his right foot pain is related to the injury he sustained in 1976 after falling off of a tank. The Veteran was again diagnosed with metatarsalgia of the right foot. The examiner determined that the Veteran's metatarsalgia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness, nor was it proximately due to or aggravated by his service-connected bilateral knee arthritis. The examiner explained that the Veteran's service treatment records were silent as to any foot problems. The examiner also stated that knee arthritis does not cause foot metatarsalgia. 

Pursuant to the Board's remand, an addendum report to the August 2012 opinion was obtained in March 2016. After another review of the Veteran's claims file, the same examiner determined that the Veteran's metatarsalgia was less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by his service-connected left trochanter bursitis with degenerative changes. In support, the examiner stated that "such causality cannot be explained with known neuroanatomic principles and with the available objective evidence. There is no published literature with Level 1 or Level 2 evidence documenting and confirming this type of causation." 

The Board acknowledges the Veteran's assertions that he has a right foot disorder due to his active service. While he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion which linked a complex condition to active service, as this requires specialized medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Additionally, his statements that he has experienced right foot pain from since service conflict with the medical evidence of record, particularly treatment records which show that he first sought medical treatment for his feet many years after service. Therefore, the Veteran's statements regarding onset during service and continuance of right foot problems to the present are afforded less probative value. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). 

The most probative evidence of record, the VA examination reports, show that the Veteran does have metatarsalgia of the right foot. However, these examiners found that any present right foot disorder is less likely than not related to service, nor is it proximately due to or aggravated by service-connected disabilities. Specifically, the February 2009 and August 2012 examiners explained that there is no medical evidence to suggest that knee arthritis can cause foot metatarsalgia. Moreover, the March 2016 examiner stated that the Veteran's metatarsalgia was less likely than not proximately due to, the result of, or aggravated by his service-connected left trochanter bursitis with degenerative changes because "such causality cannot be explained with known neuroanatomic principles and with the available objective evidence."

Given the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that he has a right foot disorder as a result of his active service. There is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a disorder of the lumbar spine, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for a right foot disability, to include as secondary to service-connected disabilities, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


